Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 2, 2020

                                       No. 04-19-00781-CV

                                         Ernest BUSTOS,
                                            Appellant

                                                 v.

                          BEXAR APPRAISAL DISTRICT, ET AL.,
                                     Appellees

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-16392
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER
        On January 29, 2020, we ordered that appellant provide written proof to this court by
February 10, 2020, that appellant has requested the court reporter to prepare the reporter’s record
and that either (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee, or (2) appellant is entitled to appeal without paying the reporter’s fee. We further
ordered that the reporter’s record must be filed no later than ten days after appellant’s written
proof is filed with the court. On February 7, 2020, appellant advised the court that he had paid
the reporter’s fee for the record. To date, neither the reporter’s record nor a subsequent notice of
late record has been filed.

        Accordingly, it is ORDERED that court reporter Mary Beth Sasala must file the
reporter’s record no later than March 12, 2020. If the reporter’s record is not filed by such
date, a show cause order may be issued directing Mary Beth Sasala to appear on a day certain
and show cause why she should not be held in contempt for failing to file the record. The clerk
of this court is instructed to cause a copy of this order to be served on Ms. Sasala by certified
mail, return receipt requested, with delivery restricted to addressee only, or to give other personal
notice of this order with proof of delivery. Because “[t]he trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the
clerk of this court is directed to serve a copy of this order on the Honorable Aaron Haas, Judge of
the 408th Judicial District Court, Bexar County, Texas.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court